UNITED STATES DIS']TRICT COURT

FOR THE DISTRICT O

CHARLES A. WEHAUSEN,
Petitioner,
v.

UNITED STATES OF AMERICA,

Respondent.

MEMORANDUM
(October 31, 2

Presently before the Court is Petitioner Charle
under 28 U.S.C. § 2255. Wehausen pled guilty to one
in violation of l8 U.S.C. § 371 and one count oftax e

pursuant to a plea agreement entered on February ll,

F COLUMBIA

Criminal No. 08-023 (CKK)
(Civil Action No. ()9- l 71 l)

OPINION
Ol l)

s A. Wehausen’s [l l] Motion to Vacate
count of conspiracy to commit mail fraud
vasion in violation of 26 U.S.C. § 7201

2008. On October 31, 2008, on the

conspiracy count, the Court sentenced Wehausen to thirty three (33) months of imprisonment

followed by thirty six months of supervised release, a

special assessment of $100, and restitution

in the amount of $188,941.00. On the tax evasion Co\unt, the Court sentenced Wehausen to

thirty three (33) months incarceration followed by thii
special assessment of $100, and restitution in the amo

run concurrently.

ty six (36) months supervised release, a

unt of $55,260.00.‘ Both sentences were to

Wehausen filed his § 2255 motion on Septeml\)er 2, 2009, seeking to reduce his tenn of

‘ Wehausen’s motion incorrectly states that he
incarceration and three years of supervised release. Pq

was sentenced to thirty six months of
:t’r’s Mot. to Vacate Sentence at l.

Wehausen’s actual sentence was thirty three (33) monlths of imprisonment and thirty six (36)

months of supervised release on each count, to run co

icurrently.

incarceration by six months because of (l) ineffective
Court to adequately consider the sentencing factors se
Booker v. United Stales, 540 U.S. 220 (2005). The G
in Opposition on l\/Iarch l5, 2010, including a declara
28 U.S.C. § 1746. Wehausen did not file a reply, nor
penalty of perjury. Therefore, the Court finds the fact
as uncontroverted. Based upon the parties’ briefs, the
the record as a whole, for the reasons explained belov\
are wholly without merit. Accordingly, the Court sba

without an evidentiary hearing.
I. LEGAL STAl‘
Under 28 U.S.C. § 2255, a prisoner in custody

move the sentencing court to vacate, set aside, or corr

assistance of counsel, and (2) failure of the
tforth in 18 U.S.C. § 3553(a) in light of
)vernment submitted its [3 8] Memorandum
.ion by Wehausen’s defense counsel under
did he submit his initial petition under

s as stated in defense counsel’s declaration
applicable case law and authorities, and

', the Court finds that Wehausen’s claims

l DENY Wehausen’s § 2255 motion

»IDARD
2 under sentence of a federal court may

ect its sentence if the prisoner believes that

the sentence was imposed "in violation of the Constitution or laws of the United States, or that

the court was without jurisdiction to impose such sentence, or that the sentence was in excess of

the maximum authorized by law, or is otherwise subjc

225 5(a). The circumstances under which such a moti

2 According to the F ederal Bureau of Prison’s
(http://wvvw.bop.gov/iloc2/LocateInmate.j sp), Wehau
September 3, 20l0. Wehausen’s motion challenges 0
and thus is likely moot as he has already received the
See Burkey v. Marberry, 556 F.3d l42, 146-150 (3d C
briefed the motion prior to Wehausen’s release, the C
collateral effects from the calculation of his offense le
therefore evaluate Wehausen’s petition on the merits.
564 (D.C. Cir. 2002) (en banc).

ct to collateral attack." 28 U.S.C. §

Jn will be granted, however, are limited in

Inmate locator

sen was released from incarceration on

nly the length of his term of incarceration,
relief specifically requested in his motion.
ir. 2009). However, because the parties
ourt will presume Wehausen could show
vel and the length of his sentence, and will
See United States v. McC0y, 313 F.3d 561,

light of the premium placed on the finality of judgmei
raise most of their objections during trial or on direct
prisoner must clear a significantly higher hurdle than
States v. Fraa’y, 456 U.S. 152, 166 (1982). Nonethel€
records of the case conclusively show that the prisone
grant a prompt hearing thereon, determine the issues,
oflaw with respect thereto." 28 U.S.C. § 2255(b). T
is entrusted to the district court’s discretion, particula
presided over the proceeding in which the petitioner c
States v. Morrison, 98 F.3d 6l9, 625 (D.C. Cir. 1996

plainly appears from the motion, any attached exhibit

its and the opportunities prisoners have to
appeal. "[T]o obtain collateral relief a
would exist on direct appeal." United

ss, "unless the motion and the files and

r is entitled to no relief, the court shall . . .
and make findings of fact and conclusions
he decision whether or not to hold a hearing
rly where, as here, the reviewing judge
laims to have been prejudiced. United

, cert. denied, 520 U.S. 1131 (1997). "If it

s, and the record of prior proceedings that

the moving party is not entitled to relief, the judge must dismiss the motion." Rule Goveming

Section 2255 Proceedings for the United States Distri

A prisoner may not raise a claim on collateral

ct Courts 4(b).

appeal that he could have contested on

direct appeal unless he can first demonstrate either: (ll) "cause" for his failure to do so and

"prejudice" as a result of the alleged violation, or (2)

was convicted. Bousley v. United States, 523 U.S. 61
claims of ineffective assistance of counsel in a § 2255
prejudice’ for not having raised such claims on direct
raised for the first time in a § 2255 motion." Unitea’é
(D.D.C. 2000) (citing United States v. Johnson, No. 9

may 28 1999)), a;yf’d, 22 F. App’x 3 (D.C. Cir. 2001)

‘actual innocence" of the crime of which he
4, 622 (1998). "Where a petitioner raises
motion, he need not show ‘cause and
appeal, as these claims may properly be
`tates v. C00k, 130 F. Supp. 2d 43, 45

8-3110, 1999 WL 414237, at *l (D.C. Cir.,

II. BACKGR(
A. Una'erlyz`ng Conducl

During the time relevant for the indictment, th

|UND

e Government Services Agency contracted

with Preventative Maintenance Services Company ("ll\’M Services") to operate and maintain

mechanical equipment at the Cohen and Switzer feder

Petitioner was employed by PM Services as the Chief

l
al buildings. 02/1 1/08 Tr. at l6:4-9.

lEngineer and Proj ect Manager for both

buildings. ]d. at 16:1-6. Wehausen and his supervisor were the primary contacts for the

subcontractors employed by PM Services. Ia'. at 16:1
July 2003, at Wehausen’s instruction, various subcon
to PM Services. Ia’. at 18:1 l-l7. PM Services in Wa
orders for the inflated amounts to company headquart
l8:18-24. The GSA would pay the requested amount

submit payment to the subcontractor. ]d. at l9:4-18.

lS-22. Between December 2000 and at least
lractors submitted falsely inflated invoices
hington, D.C. would then submit purchase
ers in Florida via Federal Express. Ia'. at

to PM Services, which in turn would

The subcontractors would then pay a

portion of the excess monies in the form of either cash or check to Wehausen or his supervisor.

Id. at l9:19-20: l. The checks to Wehausen were mad

Heating and Air Conditioning, and deposited in an ac

re payable to Wehausen’s company TNT

:ount established by Wehausen for TNT.

Ia'. at 20:2-1 5. Wehausen received at least $167,209 fn kickbacks from PM Services

subcontractors. Ia’. at 23:21-24; 28;1-1 8. Wehausen ailid not report any of the income on his

federal income tax returns in order to avoid the increa
the additional income, which amounted to $55,260 o\
B. Indictment and Charges

Plaintiff was indicted by a grand jury on Septe

4

sed tax liability associated with reporting

er three years. 2/11/08 Tr. at 20: 16-21:19.

inher 28, 2007 on one count of conspiracy

to defraud the United States in violation of 18 U.S.C.

honest services fraud in violation of 18 U.S.C. § 1341

§§ 371 & 2, and one count of mail and

, l346, & 2. Criminal Action No. 07-251

(CKK), ECF. No. 1. The indictment further sought criminal forfeiture in the amount of $373,500

pursuant to 18 U.S.C. § 98l(a)(l)(C) (as incorporated
represented the "sum of money equal to the amount o
proceeds obtained, directly or indirectly, as the result
U.S.C. § 1341, for which the defendant is jointly and
was further charged in an information with one count
in violation of 26 U.S.C. § 7201. Criminal Action Nc

C. Plea Negotiations

by 28 U.S.C. § 2461(c)), which

fmoney constituting, or derived from,

of a mail fraud scheme, in violation of 18
severally liable." Id. at 11-12. Wehausen
of attempting to evade or defeat income tax

. ox-cr-zz (CKK), ECF. No. 1.

Wehausen retained Mr. Mallon Snyder on October 16, 2007, and later retained Mr. Henry

Hunter as a sentencing consultant. Gov’t’s Ex. A ("S
initial plea offer purportedly listed the loss amount fo
Vacate Sentence at 5. At Wehausen’s direction, Mr. f
offer on the basis of the loss amount. Id. at 5; Snyder
offer stated "[b]oth parties agree that the loss attributa
conspiracy to commit mail [sic, fraud], pursuant to §2
reserve the right to introduce evidence at the time of s
excess of $167,209.." Snyder Decl., Attach. A (l/29/0
the revised offer with Mr. Snyder (2/11/08 Tr. at 29:l
writing to accept the revised plea offer (Snyder Decl.

M. Snyder). Pursuant to that agreement, on February
count of conspiracy to commit mail fraud in violation

5

nyder Decl.") at jj 3-4. The Govemment’s
r sentencing as $373,500. Pet’r’s Mot. to
Snyder rejected the Government’s initial
Decl. at 11 5. The Government’s revised
ble to the defendant’s participation in the
Bl.1, is at least $167,209. The parties
entencing conceming the issue of loss in
8 Plea offer) at 11 3. Wehausen reviewed
3-16), and then instructed Mr. Snyder in
Attach. C (1/29/08 Note C. Wehausen to
11, 2008, Wehausen pled guilty to one

of 18 U.S.C. § 371 and one count oftax

evasion in violation of 26 U.S.C. § 7201. Case No. 0

7-251 (CKK), ECF No. 9. Wehausen

understood that the offense level for the mail fraud count would be either 10 or 12, depending on

what level of loss the Govemment could prove at sentencing 2/11/08 Tr. at 36:11-22; 37:21-

38:3; 39:10-21.
D, Sentencing
The United States Probation Department, issu
Report on August 6, 2008. Gov’t’s Ex. 3 (Receipt an
Mr. Snyder attempted to meet with Wehausen on sevc

each appointment. Counsel ultimately discussed the s

over the telephone with Wehausen, who, at Mr. Snyd

:d the initial Presentence investigation
Jl Acknowledgment of Presentence Report).
ral occasions, but Wehausen cancelled
alient provisions of the Presentence Report

‘r’s request, also met with Mr. Hunter to

discuss the report. Snyder Decl. at 11 9. Both parties identified inaccuracies in the report, and

filed their objections on August 18, 2008. Ia'. The G
restitution apportioned to Wehausen was $188,941, n
Gov’t’s Ex. 2 (Gov’t’s Obj. to Presentence Report, 08
Wehausen argued the total amount of kickbacks to be
was the fair market value of services provided by TN'
Presentence Report at jj 25; Def.’s l\/lem. in Aid of Se
3. Wehausen was unable to provide any evidence to s

provided for certain amounts alleged as kickbacks due

)vernment noted that the amount of

)t $202,276 as the report initially indicated.
/18/08 Ltr. J. Taylor to K. Cave).
$163,244.20, $83,160 of which he claimed
f and billed through the subcontractors.
"itencing, Case No. 07-251, ECF No. 14, at
upport his claim that services were

~ to a fire at his residence which destroyed

the alleged relevant records. Id. at 2-3. The Government argued the claim was irrelevant

because Wehausen hid the existence of TNT from Pl\/
use TNT to provide any Services, and because he was
through his PM Services salary. Gov’t’s Ex. 2. Furth

6

l Services, so PM Services never agreed to
already compensated for his services

er on behalf of Wehausen, Mr. Snyder

objected to the total loss amount of $384,500, and not
calculation if the loss total was $384,500 instead of $l

Obj. to Presentence Report, 08/18/08 Ltr. M. Snydert

3d the two level difference in the guidelines
67,209. Snyder Decl., Attach. G (Def.’s

) K. Cave). Mr. Snyder also reiterated Mr.

Wehausen’s claim that some of the funds received in the scheme were for work performed by

TNT.3 la'. The final report dated September 3, 2008 1
agreement conceming loss: the parties agreed the loss
parties were free to present evidence at sentencing reg
Report at 11 7. The report also notes in response to Mr
was based on the total loss attributable to the conspira
$188,941 was apportioned to Mr. Wehausen. Id. at p.

ln drafting Petitioner’s Memorandum in Aid o
Wehausen that his version of events varied from the a
position regarding loss was not likely to be successful
Snyder to C. Wehausen). Nevertheless, Mr. Snyder ir
the final memorandum. Def.’s Mem. in Aid of Senter
telephonic conference with the Court, Mr. Snyder con
that the total loss amount should be only $167,209. 0
indicated that should the amount remain in dispute, th
Lillicotch, one of the co-conspirators, as a witness wh

additional monies were part of the kickback scheme e

tilized the language from the plea

amount was not less than $167,290, but the

arding the final amount. Presentence

Snyder’s obj ection, that the loss amount

cy, though for restitution purposes only

21.

fSentencing, Mr. Snyder informed

:counts of his co-conspirators, and his
Snyder Decl., Attach. 1 (09/16/08 Ltr M.

cluded Wehausen’s version of the fraud in

cing at 2-3. During a pre-sentencing

tinued to advocate for Wehausen’s position

9/22/08 Tr. at 6:24-7:7. The Govemment
e Government would provide Mr.
3 would testify to the fact that the

icompassed by the conspiracy. Id. at 7: 16-

3Defendant’s objections also addressed the issue of grouping the offenses for Guidelines

purposes. Petitioner does not raise the grouping issue
not re-examine the issue.

in his motion, and therefore the Court does

24. As the Court pointed out to Mr. Snyder, if Mr. Li

found his testimony to be credible, as a matter of law

licotch did testify as such, and the Court

he additional amounts would be part of the

conspiracy. Ia’. at 1 l:3-1 5. Mr. Snyder also argued on Mr. Wehausen’s behalf that part of the

kickbacks he received were actually for work perform

evidentiary support for this claim, the Government po

ed. Ia'. at 16-17. Besides the lack of

nnted out that in the plea agreement, Mr.

Wehausen conceded the loss amount was not less than $167,209 (2/11/08 Tr. at 23:21-24), and

thus the breakdown of that amount as payments for se
irrelevant. Id. 16-17; 19:4-20:20.
Following the telephonic conference with the
that his arguments regarding the loss involved in the c
immediately persuaded the Court as to the validity of
After hearing the Government’s arguments and ques
available to contradict the Govemment’s evidence, M
Wehuasen that he should consider agreeing to the loss
view that from a tactical perspective, persisting in tho
prison term. 1n light of the discussions with Mr. Snyc
conceded that the total loss amount was at least $200,
$188,941 was appropriate. Ia’. at 18. He explained th
amounts, but with the prospect of jail time. ld. Wehzi
the loss amount and to waive the evidentiary hearing.
Motion Regarding Sentencing Witnesses and Joint M
Date, Case No. 07-251, ECF. No. 18) at 1111 1, 2.
At sentencing on October 31, 2008, the Court

8

rvices work versus kickbacks was

jourt, Mr. Snyder conveyed to Wehausen

onspiracy and restitution amounts had not

ions by the Court as to the nature of proof
r. Snyder, as did Mr. Hunter, advised
amount and restitution. lt was counsel’s
se arguments would not result in a lesser

er and Mr. Hunter, Wehausen finally

)00, and the apportioned restitution of

at he was concemed not with the monetary
usen thus agreed to drop the objection to
Id.; see also Snyder Decl., Attach. L (Joint

)tion for October 3 1, 2008 Sentencing

began by confirming that the objections to

Wehuasen’s position. Snyder Decl. at 11 17.

the loss amount and apportionment of restitution had
After resolving the grouping issue, the Court detailed
ranges for both offenses. Id. at 6:22-7:22. Wehausen
addressing the court. See ia'. at 34:9-36:16. The Coui
Snyder, Wehausen’s then-employer, and Wehausen’s
age, lack of other criminal history, education, job hist
responsibility, and community involvement, among o
determining Wehausen’s sentence, the Court also recc
the kickback scheme, motivated only by greed, and he
would have continued unnoticed. Id. at 43:3-45:1. U
to concurrent terms of 33 months incarceration for ea<
release, $188,941 restitution to the United States Trea
Revenue Service, and a special assessment of $200.
III. DISCUSS

Petitioner seeks to reduce his sentence by six r
assistance of counsel and errors by Respondent and th
Petitioner’s alleged errors is evaluated in tum, but nor
A. Wehausen Failed T0 Show Ineffectz`ve 1
Wehausen contends that his legal representatic
counsel failed to object on various bases to the presen
A defendant claiming ineffective assistance of counse
performance fell below an objective standard of reaso

norms," and (2) "that this error caused [him] prejudice

9

seen withdrawn. 10/31/2008 Tr. at 3:5-22.
the calculation of the relevant guidelines
did not object at that time, or while he was
t also heard from the Government, Mr.
brother. The Court considered Wehausen’s
)ry, mental health, his acceptance of

her factors. Ia'. at 36:17-39:9. However, in
gnized that Wehausen himself had initiated
d he not been laid off, the scheme likely
timately, this Court sentenced Wehausen

h count, followed by 36 months supervised

sury, $55,260 restitution to the lnternal

ION

nonths, on the basis that ineffective

e Court let to a higher sentence. Each of

e have merit.

lssistance OfCounsel

n was constitutionally deficient when his

ence report and at the sentencing hearing.
must show (l) "that counsel’s

iableness under prevailing professional

." United States v. Hurt, 527 F.3d 1347,

1356 (D.C. Cir. 2008) (citation omitted). "Judicial sci
highly deferential. lt is all too tempting for a defendan
conviction or adverse sentence." Strickland v. Washir
petitioner’s burden to show that counsel’s errors were
to be functioning as the counsel guaranteed by the Six

-U.S.-, 131 S. Ct. 770, 787 (2011). "The reasonablen

utiny of counsel’s performance must be

if to second-guess counsel’s assistance after

gton, 466 U.S. 668, 689 (1984). lt is the
"so serious" that counsel could not be said
h Amendment. Harrington v. Richter,

~ss of counsel’s actions may be determined

or substantially influenced by the defendant's own statlements or actions. . . . [l]nquiry into

counsel’s conversations with the defendant may be cri

ical to a proper assessment of . . . counsel’s

other litigation decisions." Id. at 692. In evaluating ineffective assistance of counsel claims, the

Court must give consideration to "counsel’s overall pc
U.S. 365, 386 (1986)), and "indulge a strong presump
wide range of reasonable professional assistance" (Str
defendant must show that there is a reasonable probab
errors, the result of the proceeding would have been d
"reasonable probability" is "a probability sufficient to

]d. at 694.

rformance," (Kimmelman v. Morrison, 477
ion that counsel’s conduct falls within the
ickland, 466 U.S. at 689). Moreover, "[t]he
jility that, but for counsel’s unprofessional
fferent." Strickland, 466 U.S. at 694. A

undermine confidence in the outcome."

Petitioner identifies five alleged errors by counsel that purportedly amount to ineffective

assistance of counsel: (l) failure to object to the loss ajmount in the Presentence investigation

Report ("presentence report"); (2) failure to provide \l'
report; (3) failure to object to the increased loss amou

reconcile the loss and restitution amounts as required

10

/ehausen with a copy of the presentence
it used in sentencing; (4) failure to

by the plea agreement; and (5) failure to

resolve objections to the presentence report during the
that Mr. Snyder did not commit any of the asserted eri
show prejudice from any of these "errors."
l. Counsel Properlv Obiected to t
Petitioner’s initial basis for relief is that his co
amount provided in the initial presentence report. Foi
petition, Wehausen argues that the loss amount used t
guideline range should have been the amount of kickl:
rather than the total amount of kickbacks paid as part
Petitioner’s assertion, both Mr. Snyder and the Gover
report on the basis that the loss amount was incorrect.
The revised presentence report utilized the language r
agreement. Presentence Report at jj 7. Defense coun:
Report. The Court at the sentencing hearing indicatec

setting the applicable sentencing guidelines range.

2.
Report

Petitioner alleges he never received a copy of

provided one by his case manager from the Bureau of

" Wehausen also refers generally to an "impro]
Pet’r’s Mot. to Sentence at 2. To the extent this alleg
amount used to calculate Wehausen’s mail fraud sent<
increase in Wehausen’s guidelines range for failing to
year from criminal activity. Given this increase was e
Wehausen agreed to the enhancement. Case No. 07-2

11

sentencing hearing." The record shows

ors, and in any case, Wehausen cannot

ie Presentence Report

runsel failed to properly object to the loss
the first of many times throughout his

3 calculate the appropriate sentencing

acks he actually received ($167,209),

of the conspiracy ($384,500). Contraiy to
iinent objected to the initial presentence
Snyder Decl., Attach. G; Gov’t’s Ex. 2.
:garding loss provided in the plea

el objected as necessary to the Presentence

the resolution to the objection prior to

Defense Counsel Provided Wehausen with a Copv of the Presentence

he presentence report until he was

Prisons once incarcerated. Pet’r’s Mot. to

:s an error other than the increased loss
nce, this could only refer to the two level
report income of more than $10,000 per
xplicitly outlined in the Plea Agreement,
51 (CKK), ECF No. 9, at 2.

)er" two level enhancement of his sentence.

Vacate Sentence at 4. Federal Rule of Criminal Procedure 32(e) requires the probation office to
provide the defendant, the defendant’s attorney, and the Government with copies of the
Presentence Report at least 35 days before sentencing However, this requirement can be waived
by the defendant. Fed. R. Crim. P. 32(e)(2). The uncontroverted record indicates Mr. Snyder
attempted to meet with Wehausen to discuss the Presentence Report on several occasions, but
Wehausen canceled each appointment, and declined to have Mr. Snyder send him a copy of the
report via facsimile. See Snyder Decl. jj 9. However, counsel discussed on the telephone with
Wehausen, the salient provisions of the report and likewise had Wehausen meet with Mr. Hunter
to discuss the report. Wehausen signed a form dated August 18, 2008 indicating he received and
reviewed the contents of the Presentence Report. Gov’t’s Ex. 3. This was more than the
required 35 days before Wehausen’s sentencing on October 3 l, 2008.

Even if the Court were to ignore Wehausen’s signature indicating he received the report
and Mr. Snyder’s declaration, Wehausen waived any claim on this basis when he failed to object
at his sentencing hearing. See United States v. Townsend, 178 F.3d 558, 562-63 (D.C. Cir.
1999). By participating in the sentencing proceedings, including addressing the Court, without
objecting to his purported failure to receive a timely copy of the Presentence Report, Wehausen
cannot now claim his counsel was ineffective for failing to provide him with the report. Finally,
Wehausen cannot identify any prejudice from this alleged error. As previously explained, Mr.
Snyder lodged objections to the portions of the presentence report Wehausen takes issue with,
thus Wehausen cannot show how his receipt of the presentence report-assuming he did not in
fact receive it or have knowledge of its contents-might have led to additional objections, much

less changed the outcome of the proceedings,

12

3. The Government was not Required to Prove the Loss Amount at
Sentencing Once Wehausen Stipulated to that Fact

Petitioner next argues that Mr. Snyder failed to object to the Government’s "motion" to
increase the loss amount to $384,500 at sentencing. Pet’r’s Mot. to Vacate Sentence at 7.
Though the Government never made a formal motion, the Court reads Petitioner’s motion to
argue that Mr. Snyder failed to object to the Government’s attempt to increase the loss amount
for sentencing purposes. Petitioner further contends that Mr. Snyder never requested an
evidentiary hearing and never required the Governmeiit to produce evidence of the increased
amount. ]a’. at 8. The record proves otherwise.

Following Mr. Snyder’s objections to the loss amount in the Presentence Report, the
Court held a telephonic conference with counsel to discuss the disputed portions of the report. ln
response to the Court’s question, the Government explained that while Wehausen himself
received only $177,2095 in kickbacks, his unindicted co-conspirator received additional amounts
bringing the total for the conspiracy to $384,500. 9/22/08 Tr. at 5:13-24. ln Defendant’s
Sentencing Memorandum and during the telephonic conference with the Court, Mr. Snyder
argued the loss amount should be only $167,209. Ia'. at 6:24-7:7. In response to the Court’s
inquiry as to the whether this was a factual or legal issue, the parties agreed it was merely a
factual dispute as to whether the additional amounts were part of the underlying conspiracy or
entirely separate acts by the co-conspirator. Id. at 11:}`»-15. To establish the relationship of the

additional kickbacks to the conspiracy, the Government stated it would provide one of the co-

conspirators, Mr. Lillicotch, as a witness at an evidentiary hearing to show the additional

5 The parties routinely referred to Wehausen’s direct receipts as totaling $167,209, but
Wehausen also admitted to receiving $10,000 in cash from Mr. Lillicotch as part of the scheme
in addition to the $167,209. 09/22/ll Tr. at 24:1-23.

13

amounts were attributable to the same conspiracy. Id. at 7116-24. Defense counsel, as did Mr.
Hunter, strongly advised Wehausen not to contest the loss amount as it would not assist, in his
view, in gaining a lesser sentence.

Mr. Snyder indicates he convinced Wehausen to withdraw his objections to the loss and
restitution amounts following the teleconference. Snyder Decl. at jjjj 17-18. This is consistent
with the filings in this case. Mr. Snyder pursued the objections with respect to the Presentence
Report, in Defendant’s Memorandum in Aid of Sentencing, and even before the Court in the
teleconference. lt was not until after the telephonic conference with the Court that Mr. Snyder
withdrew the objections and waived the evidentiary hearing on October 20, 2008. Snyder Decl.,
Attach. L. Wehausen cannot credibly argue that his attorney’s refusal to continue with a losing
argument was somehow deficient representation, particularly when the only evidence in the
record indicates Wehausen instructed his counsel to concede the loss and restitution amounts.

Once Wehausen stipulated that the loss amount was between $200,000 and $400,000, the
Govemment was no longer required to prove the precise amount in order to trigger the increased
guideline range. Blakely v, Washington, 542 U.S. 296, 310 (2004) ("When a defendant pleads
guilty, the [Govemment] is free to seek judicial sentence enhancements so long as the defendant
either stipulates to the relevant facts or consents to judicial factfinding."). Wehausen’s citation to
Apprendi v. New Jersey, 530 U.S. 466 (2000), is misplaced. Apprendi only requires that
elements that increase the defendant’s sentence above the statutory maximum be found beyond a
reasonable doubt. Id. at 490. Here, the two-level enhancement for the increased loss amount
increased Wehausen’s potential sentence from 33 to 41 months, well below the statutory
maximum of 60 months for each count. 18 U.S.C. 3571(d). "Apprendi is not implicated here
because appellant pleaded guilty and was not sentenced beyond the statutorily mandated

14

maximum." United States v. Freeman, No. 03-3038, 2004 WL 180268, at *1 (D.C. Cir. Jan. 21,
2004).

4. Defense Counsel did not Err in Allowing the Restitution and Loss
Amounts to Differ

Petitioner further alleges that Mr. Snyder erred in allowing the loss and restitution
amounts at sentencing to differ, in violation of the plea agreement. Pet’r’s Mot. to Vacate
Sentence at 10. Paragraph five of the Plea Agreement titled "forfeiture" states that Wehausen
"agrees to the entry of a money judgment of forfeiture in a total amount equal to the defendant’s
sentencing loss as determined by the Court at the time of sentencing." However, the parties
agreed to apportion the restitution amongst the co-conspirators, allotting Mr. Wehausen
$188,941. See Presentence Report at 21. Wehausen argues Mr. Snyder should have reconciled
the amounts, making sure the loss amount utilized the lower figure the parties stipulated to for
restitution purposes. This argument is unpersuasive for two reasons. First, Wehausen
specifically conceded the loss amount was between $200,000 and $400,000, and agreed to the
apportioned loss of $188,941. Snyder Decl. At jj 18. Second, Mr. Snyder advocated for a loss
amount even lower than the restitution amount, albeit unsuccessfully. Faced with the inability to
exclude a co-conspirator’s receipts as part of the total loss for the conspiracy, the fact that the
parties reached an agreement making Wehausen liable in terms of restitution for only $188,941
rather than $384,500 (joint and several with the co-conspirators) demonstrates Mr. Snyder’s
competent legal representation of Wehausen’s interests.

5. Defense Counsel did not Err in Failing to Obiect at the Sentencing Hearing
ln the context of the sentencing hearing, Wehausen alleges Mr. Snyder was ineffective for

(l) failing to resolve objections to the Presentence Report; and (2) failing to object to inadequate

15

proof of the restitution and loss amounts. Neither contention has merit. First, the defense
withdrew its objection regarding the loss amount and requested the Court cancel the scheduled
evidentiary hearing upon convincing Wehausen that continued objection was not a tactically
sound position to adopt as it lacked evidentiary support. See supra at Part lll.A.3. Wehausen’s
petition fails to identify any other outstanding objecti477 U.S. 365, 386
(1986) (quoting Strickland, 466 U.S. at 689)). Becau e "‘[t]here are countless ways to provide
effective assistance in any given case,’ unless conside ation is given to counsel’s overall
performance, before and at trial, it will be ‘all too easy for a court, examining counsel’s defense
after it has proved unsuccessful, to conclude that a particular act or omission of counsel was

unreasonable."’ Id. (quoting Strickland, 466 U.S. at 490).

16

Despite identifying several purported omissions or errors by his defense counsel,

Wehausen ultimately failed to show Mr. Snyder’s ove
negotiated a more favorable plea deal, objected to ina

zealously advocated for Wehausen’s positions with re

rall performance was deficient. Mr. Snyder

ccuracies in the presentence reports,

gards to Wehausen’s claim of work

performed for the kickbacks until realizing their futility, and secured a restitution amount

reducing Wehausen’s liability by over $200,000. Cornbined with the seriousness of the offense,

Wehausen cannot credibly argue that Mr. Snyder’s pe

deficient.

C.
Sentence

Petitioner’s final claim for relief alleges the C
under 18 U.S.C. § 3553(a) in determining Petitioner’s
543 U.S. 220 (2005). Following the Supreme Court’s

amended so as to require the court to explain, in light

rformance overall was constitutionally

The Court Properly Applz`ed Section 3553(:1) In Determz`nz`ng Wehausen ’s

ourt failed to properly consider the factors

sentence, citing United States v. Booker,
decision in Booker, Rule ll(b)(l)(Mj was

of the now advisory sentencing guidelines,

"the court’s obligation to calculate the applicable sentencing-guideline range and to consider that

range, possible departures under the Sentencing Guid<

18 U.S.C. § 3553(a)." Fed. R. Crim. P. ll(b)(l)(M).

great care in explaining the advisory nature of the gui<

Wehausen’s punishment. 10/31/2008 Tr. at 36:l7-47

things, Wehausen’s age, criminal history, education, j

:lines, and other sentencing factors under
ln sentencing Wehausen, the Court took
;lelines and analyzing the factors relevant to
23. The Court evaluated, among other

ob history, income, mental health,

community involvement, his initiation of and involvement in the conspiracy, motive, the duration

of the scheme, and Wehausen’s acceptance of responsibility by pleading guilty. Id. Wehausen

does not allege his sentence was substantively unreasc

17

nable, and given the Court’s care in

determining Wehausen’s sentence, he has not shown

t was procedurally deficient.

III. CONCLUSION

The record in this case conclusively establishe

Defense counsel objected to errors in the Presentence
of the report, and did not err in negotiating a lower re

stipulated facts. Moreover, Petitioner failed to show

constitutionally deficient, or that he was prejudiced bj

utilized the sentencing guidelines and § 3553(a) facto

Accordingly, the Court shall DENY Wehausen’s § 22

Order accompanies this Memorandum Opinion.

s that Petitioner’s claims are without merit.
Report, informed Petitioner of the contents
,titution amount, or failing to object to
'ounsel’s overall performance was

1 any error. Finally, the Court properly

's in determining Wehausen’s sentence.

55 Motion in its entirety. An appropriate

18

f”‘f'\

,}, _
  K,~H»G»\ '  
oLLEEN KoLLAn-KQTELL&

lnited States District Judge